                                                                                          FILED
                                                                                 2019 Feb-27 AM 10:26
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

EDSON FLORES,                             )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 4:18-cv-01493-ACA-HNJ
                                          )
SCOTT HASSELL, et al.,                    )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

       The magistrate judge filed a report and recommendation on January 23,

2019, recommending that this petition for habeas corpus relief filed pursuant to 28

U.S.C. § 2241 be dismissed without prejudice. (Doc. 11). Although the petitioner

was notified of his right to file objections within fourteen (14) days, no objections

have been filed with the court.

      After a de novo consideration of the entire file in this action, including the

report and recommendation, the court ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation. The court finds that the petition for writ of

habeas corpus is due to be DISMISSED WITHOUT PREJUDICE.

      A separate order will be entered.

      DONE and ORDERED this February 27, 2019.
_________________________________
ANNEMARIE CARNEY AXON
UNITED STATES DISTRICT JUDGE




    2
